DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Bhatia (US 2006/0274072 A1) teaches A method of controlling rendering of a plurality of computer images, the method comprising: providing a plurality of first instructions to be processed at a plurality of first computers, (“FIG. 3 is a pictorial diagram illustrating an exemplary comparison system 300 for validating whether there is regression in an updated version of a graphics rendering engine. The exemplary system 300 includes a test computer 302, the test computer having the updated version of the graphics rendering engine installed and operating, and a control computer 304, the control computer having the previous version of the graphics rendering engine installed and operating. The exemplary system 300 also includes a master computer 306 and a data store 308, the data store being a disk drive, an online data store, local memory, removable media, and the like.” [0020] “Included with the test instructions 310 are sample requests, requesting that the subject computer return a current snapshot of the rendered data, i.e., the data (including images, animation, effects, and the like) output by the graphics rendering engine." [0023]) Bhatia also teaches the plurality of first instructions are for rendering a first computer image of the plurality of computer images; (“the master computer 306 issues test instructions to the test computer 302 and the control computer 304 designed to cause both computers to generate drawing instructions to the graphics rendering engine for display/output on their respective computer monitors (or other output device utilized on the computer system). Typically, an application on both computers receives the instructions from the master computer 306 and executes them on the computer.” [0022]) Bhatia further teaches providing a plurality of second instructions to be processed at a plurality of second computers, wherein the plurality of second instructions are for rendering a second computer image of the plurality of computer images; (“At decision block 506, a determination is made as to whether there are any more test instructions to be transmitted to the subject computers. If there are additional test instructions to be transmitted, at block 508, the next test instruction to be transmitted to the subject computers is retrieved. At block 510, the test instruction is transmitted to both the test computer 302 and the control computer 304.” [0035]) Bhatia teaches receiving first rendering results from the plurality of first computers, and receiving second rendering results from the plurality of second computers, (“the sample request is sent to both the test computer 302 and the control computer 304. At block 618, a rendered sample from both the test computer 302 and the control computer 304 is obtained.” [0047]) Claims 11 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-21 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “in response to receiving the user request:  regenerating the plurality of first instructions based on the user request; providing first 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Xiao Wu can be reach on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619